United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov








Inventors: Dinmore et al.			:
Application No. 16/897,984			:		Decision on Petition under
Filing Date: June 10, 2020			:		37 C.F.R. §§ 1.78(c) and 1.78(e)	
Attorney Docket No. PP0016.017		:


This is a decision on the renewed petition under 37 C.F.R. §§ 1.78(c) and 1.78(e) filed     February 11, 2022, to accept unintentionally delayed claims under 35 U.S.C. §§ 119(e) and     120 for the benefit of priority to prior-filed Application Nos. 15/728,085, 14/099,510, and 61/734,418.

The petition is granted.

A petition under 37 C.F.R. § 1.78 seeking to add three benefit claims was filed on May 20, 2021.  

The Office issued a decision dismissing the petition on November 30, 2021.  The renewed petition was filed on February 11, 2022.  

A new corrected application data sheet was filed on February 18, 2022.  The renewed petition in conjunction with the application data sheet resolve the deficiencies identified in the prior decision.

The requirements set forth in 37 C.F.R. §§ 1.78(c) and 1.78(e) have been satisfied, and the late claims for priority under 35 U.S.C. §§ 119(e) and 120 are accepted as being unintentionally delayed.

This decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior-filed applications because the petition requirements of 37 C.F.R. §§ 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (See MPEP §§ 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

A corrected Filing Receipt including the unintentionally delayed benefit claims accompanies this decision on petition. 
Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt